Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
3/29/2021 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s After Final Consideration of February 26, 2021, Applicant, on 3/29/2021, amended claims 21, 27, and 39. Claims 21-40 are pending in this application and have been rejected below. 
Response to Arguments
Applicant’s arguments filed March 29, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed March 29, 2021.
On page 18-19 of the remarks, regarding the 35 U.S.C. § 103 rejection with respect to claims 21-40 under 35 U.S.C. § 103 have been fully considered.  Applicant states Strohmenger in view of Belgodere in view of Rossman fail to teach or suggest all 
Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 21-40 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on determining, by the cognitive engine-based modeler, a first alignment indicator of the first activity model is below an alignment threshold; and based on determining the first alignment indicator of the first activity model is below the alignment threshold, blocking execution of the first activity model by denying corresponding authorizations.

Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 29-32, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Belgodere et al., US Publication No US 20160080422A1 [hereinafter Belgodere] in view of Brunel, US Publication No US 20190163446 [hereinafter Brunel] and in further view of Fitzgerald et al., US Patent No US US8949825 B1 [hereinafter Fitzgerald]

Regarding Claim 21, 
Strohmenger teaches
A method for managing one or more industrial products, the method comprising: retrieving by a computing system one or more reference artifacts indicative of one or more reference policies implemented by employees for implementing a strategy defining one or more high-level goals of an entity working on information technology systems associated with the industrial products wherein the one or more reference artifacts are retrieved from a memory of the computing system, and the one or more reference policies comprise publications and communications of the entity (Belgodere Par. 64-65- “In the discussion that follows, an example method is illustrated where a translation ontology is layered according to high level business policies that are filtered into verifiable categories including: an IT functional model 105; business services and/or processes 110; business functions 115; and business goals 120. The translation ontology layers 125 translate policy, control, and/or context according to high level business policies. These filtered business functions guide domain-specific activities, functions, roles, and/or scope. Further, verification of regulatory compliance is performed against one or more domains. In some embodiments, changes in business policies, business-specific policies, and/or business-specific metrics are introduced to develop an optimized security configuration. A dynamic enterprise is comprised of hierarchical functional layers where business reference model of ideas and goals starts at the top, followed by business functions, business processes, business services, with the IT functional model and its realization at the bottom. Each layer is comprised of cohorts of domain meta models that represent domain scope, functions, and policies. Policies defined at the top layer to guide business goals, ideas, and functions become increasingly IT implementation specific as they move toward each successive bottom layer.”);
creating, by a cognitive engine-based modeler of the computing system, a reference model providing a formal representation of the one or more reference policies…; (Belgodere Par. 69-70 – “Processing proceeds to step S214, where certain business processes are annotated with corresponding business functional constraints as generated in step S212. In that way optimized IT functional model 308 is generated. Processing proceeds to step S216, where certain business processes are annotated with security constraints corresponding to specific compliance control. In that way, optimized IT security configuration model 310 is generated. Processing proceeds to step S218, where low level operational policies are generated, based on the annotated business processes. Processing proceeds to step S220, where policies are deploy and evidence is collected during business operations. Discrepancy 312 is generated where the discrepancy is between the optimized IT functional model (308) and the realized IT model (316). Processing proceeds to step S222, where the business impact of the optimized business policies are measured.; Figure 6; Par. 99-“In addition, parameter items 1002, such as business process parameters, IT functional parameters, IT realization parameters, and user behavioral parameters, are used to depict the compliance features/state, in the IT security regulatory compliance domain.”);
retrieving, by the cognitive engine-based modeler, one or more activity artifacts indicative of one or more activities to be performed on the industrial products; (Belgodere Par. 78- “Some embodiments of the present invention are directed to integrating enterprise ontology and enterprise contacts into model-driven compliance automation for negotiating and/or implementing a cost-effective compliance configuration in an iterative manner. Some embodiments of the present invention provide both content analysis of negotiated documents (e.g., contracts, statements of work, documents of understanding) that provides visualization, and assisted analytics to drive domain-specific (e.g., IT security and IT compliance) refinement for more specific parameters of the agreement to match the needs of the party. Further, automatic delivery of a set of policy and provisioning descriptors (structured, machine-readable language) to drive delivery of the service(s) and operation of the customer engagement operate to ensure continuous compliance.”);
wherein the one or more activity artifacts are retrieved from the memory of the computing system, and the one or more activities comprise replacement/acquisition of hardware components, installation/upgrade of software programs and development/maintenance of software applications (Belgodere Par. 60-“ Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing;”)
creating by the cognitive engine-based modeler, one or more activity models corresponding to a formal representation of the one or more activities,… wherein each of the one or more activity models comprise compliance signatures representing one or more technology solutions compliant with the reference policies and comprises non-compliance signatures representing non-compliant technology solutions non-compliant with the one or more reference policies; (Belgodere Par. 69-70 – “Processing proceeds to step S214, where certain business processes are annotated with corresponding business functional constraints as generated in step S212. In that way optimized IT functional model 308 is generated. Processing proceeds to step S216, where certain business processes are annotated with security constraints corresponding to specific compliance control. In that way, optimized IT security configuration model 310 is generated. Processing proceeds to step S218, where low level operational policies are generated, based on the annotated business processes. Processing proceeds to step S220, where policies are deploy and evidence is collected during business operations. Discrepancy 312 is generated where the discrepancy is between the optimized IT functional model (308) and the realized IT model (316). Processing proceeds to step S222, where the business impact of the optimized business policies are measured.); Par. 66 – “Governance, risk, and compliance activities in an enterprise rely on measuring the state of compliance of various business processes, oftentimes using security controls derived from regulatory policies. These security controls may be implemented in variety of ways. Now, in an ever evolving enterprise, business events arising outside IT may affect the consistency, definition, and implementation of the security controls. For example, a merger between a business-process-oriented company and a function-oriented company may lead to non-compliance pertaining to business processes, security, etc. Understanding the security compliance behavior through the lens of regulatory policy and within the containment of business process models and IT-oriented models may not be sufficient.”; Par. 85 – “"If components are determined to be out of policy, the controller invokes the management plan to remediate the non-compliance. All the compliance state computations are also validated by a metadata driven controller function, compliance provenance module 742, also referred to as the compliance provenance function. The controller also provides sophisticated agentless monitoring for compromised virtual machines via forensic analysis module 732 and root cause analysis module 734. Finally, the controller provides functions to formalize knowledge derived from trend analysis, via, for example, big data security analysis module 744, and applies the formalized knowledge to predict compliance drift.”);
calculating, by the computing system, one or more alignment indicators are based on a comparison between one or more activity models and the reference model …, wherein the one or more alignment indicators are based on a comparison of each corresponding activity model with the reference model, wherein the alignment indicators are in binary form; (Belgodere Par. 73-“ Some embodiments of the present invention are directed to a "compliance-evaluation-process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.” ; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”; Par. 5-“ According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) establishing a first ontology data structure having a hierarchical description including a business-based meta model, (ii) establishing a second ontology data structure having a hierarchical description including a first external compliance dataset, (iii) determining a set of compliance constraints based on a set of inference rules and the first external compliance dataset, (iv) applying the set of compliance constraints to the first ontology data structure to establish an updated first ontology data structure, and (v) determining a degree of performance based on the updated first ontology data structure. [computer program product = binary form])
updating, by the cognitive engine-based modeler, a first activity model of the one or more activity models, wherein the first activity model comprises a first technology solution comprising a non-compliant signature, by replacing the first technology solution with a related technology solution comprising a compliant signature; (Belgodere Par. 73 – “Some embodiments of the present invention are directed to a "compliance-evaluation -process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.”; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”; Par. 66 & Par. 85; Par. 107-“ These metadata are analyzed to understand process integrity, process behavior, and accuracy of decisions. Some embodiments of the present invention formalize the learning that arises from these analyses to feed back to CaaS controller 1310. The CaaS controller modifies or controls the process behavior through domain-specific, dynamic policies, or process modification.”)
determining, by the cognitive engine-based modeler, a first alignment signature of the first activity model is below an alignment threshold; (Belgodere Par. 93 – “FIG. 8 shows compliance-ontology 900, a meta model for compliance validation and evaluation according to an embodiment of the present invention. The compliance ontology includes: ontology 900; regulation 902; compliance acceptance standard 904; regulation-constraint 906; evaluation-criteria 908; deontic-constraint 910; analysis-object 912; analysis-task 914; role 916; investigation personnel 918; law enforcement 920; analysis-item-checking-action 922; checking-result 924; evaluation-task 926; evaluation-result 928; compliance -report 930; instance 931; Title 15 of United States Code 932; data-security-task1 934; data-breach-notification-analysis-task1 936; john doe 938; data-sensitivity-checking-action_940; data-sensitivity-checking-result_942; data-sesitivity-evaluation-Action_944; data-sensitivity-evaluation-result_946; data-breach-notification-analysis -report1 948.”; ; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”)

Belgodere  teaches generating model data and the feature is expounded upon by the teaching of Brunel:
… in terms of a mathematical model conforming to a predefined formalism defined as Mr = {…, Sci, …}, {…,  Snj, …}, wherein Sci {i=1…N} represents compliance signatures representing one or more technology solutions compliant with the reference policies and Snj {j=1..M} represents non-compliance signatures representing non-compliant technology solutions which do not comply with the one or more reference policies (Brunel Par. 23- “A meta-model description can provide informational guidelines, rules and definitions for a modeling language. For example, a meta model description 101 can provide rules and definitions about how corresponding specified models can be formed to comply with a software architecture, and may further dictate how corresponding implementation code is structured to comply with the specified model and, in some cases, with the meta-model. A specified model may comprise one or more files that specify behavior of software components. Implementation code for these software architecture specifications, or meta-models, can be checked for compliance with at least the corresponding specified models using methodology and systems described in further detail below and suitably adapted for a particular specification.”; Par. 33-34-“ … a details panel 125 that provides information about a particular meta-model or specified model violation (e.g., why a particular code part does not comply with a corresponding model part), ….”;;Par. 36-“ Also, there may be arrows going from the implementation code 104 to the specified model 102 and meta-model description 101. For example, the implementation code 104 may be aware of and comply with code structure rules set forth by the meta-model description 101 to implement instances of components and interfaces in compliance with the specified model 102.”; Par. 37-“ At least some of the code segments may execute mathematical and/or other logic computation.”)
…in terms of a mathematical model conforming to the same formalism of the reference model (Brunel Par. 23 – “A meta-model description can provide informational guidelines, rules and definitions for a modeling language. For example, a meta model description 101 can provide rules and definitions about how corresponding specified models can be formed to comply with a software architecture, and may further dictate how corresponding implementation code is structured to comply with the specified model and, in some cases, with the meta-model. A specified model may comprise one or more files that specify behavior of software components. Implementation code for these software architecture specifications, or meta-models, can be checked for compliance with at least the corresponding specified models using methodology and systems described in further detail below and suitably adapted for a particular specification.”; Par. 37-“ At least some of the code segments may execute mathematical and/or other logic computation.)
Belgodere and Brunel are directed to compliance of technological solutions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere to use mathematical model, as taught by Brunel, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere with the motivation of evaluating compliance of implementation code with a specified model can greatly improve system development and increase safety of system operation. (Brunel Par. Col. 26).

Belgodere in view of Brunel fail to teach the following feature taught by Fitzgerald:
‘… according to a compliance index and a non-compliance index…’ (Fitzgerald Col 34 Ln. 24-10 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)

and based on determining the first alignment signature is below the alignment threshold, blocking execution of the first activity model by denying corresponding authorizations for acquisition of hardware components. (Fitzgerald Col2 Ln12-50 -“ In another such case, the method includes preliminary steps of intercepting a request to start and/or resume the target VM, and preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme. In another such case, and in response to at least one of the target VM and an execution platform of the target VM being non-compliant with the VM compliance scheme, the method may include taking remedial action. The remedial action may include, for example: preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme; allowing the target VM to execute with warnings issued to alert an operator console or auditing system of the non-compliancy; issuing an alert with details about why VM execution was prevented, including which policy or policies disqualified the target VM from execution; allowing the target VM to execute and correct non-compliances to bring itself into compliance; allowing the target VM to execute in an isolated environment; scheduling at least one of an agent or process to carryout remedial action; registering the target VM for use in a managed system associated with the VM compliance scheme; adjusting security settings; deleting unauthorized content; obtaining necessary licensing; restricting access permissions, so that the target VM can only access certain content, resources, and areas of the managed system; and/or at least one of adding, updating, and deleting user account information, so as to limit account authority associated with the target VM.”)
Belgodere, Brunel and Fitzgerald are directed to compliance of computing systems and software. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel to enforce compliance, as taught by Fitzgerald, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel with the motivation of preventing non-compliant for any reason (e.g., based on policy), by implementing remedial actions, such as log, stop, suspend, snap, and mark as do-not-commit changes (Fitzgerald Col. 23 Ln 25-35).

Regarding Claim 22, Claim 30 and Claim 38, Belgodere in view of Brunel in further view of Fitzgerald teach the method according to claim 21… the computer program product according to claim 29… and the computer system according to claim 37… 

calculating, by the cognitive engine-based modeler, corresponding compliance … for each of the one or more activities by matching elements of the activity signature to elements of the compliance signatures, the compliance … indicate compliance of the one or more activities with the reference policies Belgodere Par.81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”)
calculating, by the cognitive engine-based modeler, the alignment indicators…(Belgodere Par. 73-“ Some embodiments of the present invention are directed to a "compliance-evaluation-process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.” ; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”)

Belgodere in view of Brunel fail to teach the following feature taught by Fitzgerald:
calculating, … compliance indexes …, the compliance indexes indicate compliance … (Fitzgerald Abstract- “Techniques are disclosed for controlling and managing virtual machines and other such virtual systems. VM execution approval is based on compliance with policies controlling various aspects of VM. The techniques can be employed to benefit all virtual environments, such as virtual machines, virtual appliances, and virtual applications. .. The VM management information can then be made available for pre-execution processing, including policy-based compliance testing.; Col34 Ln24-35 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)
calculating, by the cognitive engine-based modeler, corresponding non-compliance indexes for each of the one or more activities by matching elements of the activity signature to elements of the non-compliance signatures, the non-compliance indexes indicate non-compliance of the one or more activities with the reference policies; (Fitzgerald Col2 Ln12-50 -“ In another such case, the method includes preliminary steps of intercepting a request to start and/or resume the target VM, and preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme. In another such case, and in response to at least one of the target VM and an execution platform of the target VM being non-compliant with the VM compliance scheme, the method may include taking remedial action. The remedial action may include, for example: preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme; allowing the target VM to execute with warnings issued to alert an operator console or auditing system of the non-compliancy; issuing an alert with details about why VM execution was prevented, including which policy or policies disqualified the target VM from execution; allowing the target VM to execute and correct non-compliances to bring itself into compliance; allowing the target VM to execute in an isolated environment; scheduling at least one of an agent or process to carryout remedial action; registering the target VM for use in a managed system associated with the VM compliance scheme; adjusting security settings; deleting unauthorized content; obtaining necessary licensing; restricting access permissions, so that the target VM can only access certain content, resources, and areas of the managed system; and/or at least one of adding, updating, and deleting user account information, so as to limit account authority associated with the target VM.”; (Fitzgerald Col34 Ln24-35 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)
and calculating by the computing system the alignment indicators  ‘according to the corresponding compliance indexes and non-compliance indexes’(Fitzgerald Col34 Ln24-35 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)
Belgodere, Brunel and Fitzgerald are directed to compliance of computing systems and software. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel to enforce compliance, as taught by Fitzgerald, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel with the motivation of preventing non-compliant for any reason (e.g., based on policy), by implementing remedial actions, such as log, stop, suspend, snap, and mark as do-not-commit changes (Fitzgerald Col. 23 Ln 25-35).
Regarding Claim 23, Claim 31 and Claim 39, Belgodere in view of Brunel in further view of Fitzgerald teach the method according to claim 22…, the computer program product according to claim 30… and the computer system according to claim 38… 
wherein the compliance signatures, the non- compliance signatures and the activity signatures each comprises one of the sets comprising one of the elements for a context, one of the sets comprising one or more of the elements for corresponding entities, one of the sets comprising one or more of the elements for corresponding relationships among the entities and/or one of the sets comprising one or more of the elements for corresponding keywords (Belgodere Par. 66 – “Governance, risk, and compliance activities in an enterprise rely on measuring the state of compliance of various business processes, oftentimes using security controls derived from regulatory policies. These security controls may be implemented in variety of ways. Now, in an ever evolving enterprise, business events arising outside IT may affect the consistency, definition, and implementation of the security controls.” Par. 64-“In the discussion that follows, an example method is illustrated where a translation ontology is layered according to high level business policies that are filtered into verifiable categories including: an IT functional model 105; business services and/or processes 110; business functions 115; and business goals 120. The translation ontology layers 125 translate policy, control, and/or context according to high level business policies. These filtered business functions guide domain-specific activities, functions, roles, and/or scope. Further, verification of regulatory compliance is performed against one or more domains. In some embodiments, changes in business policies, business-specific policies, and/or business-specific metrics are introduced to develop an optimized security configuration. "Fig5; Fig 9 &10);
Regarding Claim 24, Claim 32 and Claim 40, Belgodere in view of Brunel in further view of Fitzgerald teach the method according to claim 22…,  the computer program product according to claim 30…, and the computer system according to claim 38…
Belgodere fails to teach the following feature taught by Brunel:
further comprising: determining by the cognitive engine based modeler the one or more activity models comprising corresponding confidence factors of the elements thereof, each of the confidence factors measuring a confidence of the corresponding element to provide the formal representation of the one or more activities; (Brunel Par. 26 – “To increase the confidence and accuracy in results from the automated analysis, the code-proving system can be adapted to perform multiple levels and types of compliance checking, which may include any combination of physical level checks (e.g., checking allowable real values and units), software level checks (e.g., checking consistency of data types and semantics between provable constructs derived from a specified model and the corresponding software representations), execution order checks, and error-handling checks. In some cases, the multiple levels and types of compliance checking can be determined from one or more of the specified model, the implementation code, and the meta-model. ");
…. each according to the confidence factors of the elements of the corresponding activity signature matching the elements of the compliance signatures(Brunel Par. 26 – “To increase the confidence and accuracy in results from the automated analysis, the code-proving system can be adapted to perform multiple levels and types of compliance checking, which may include any combination of physical level checks (e.g., checking allowable real values and units), software level checks (e.g., checking consistency of data types and semantics between provable constructs derived from a specified model and the corresponding software representations), execution order checks, and error-handling checks. In some cases, the multiple levels and types of compliance checking can be determined from one or more of the specified model, the implementation code, and the meta-model. ");
Belgodere and Brunel are directed to compliance of technological solutions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere to use mathematical model, as taught by Brunel, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere with the motivation of evaluating compliance of implementation code with a specified model can greatly improve system development and increase safety of system operation. (Brunel Par. Col. 26).
Belgodere in view of Brunel fail to teach the following feature taught by Fitzgerald:
calculating by the cognitive engine based modeler the compliance indexes … (Fitzgerald Col34 Ln24-35 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)
and calculating by the cognitive engine based modeler the non-compliance indexes each according to the confidence factors of the elements of the corresponding activity signature matching the elements of the non-compliance signatures ((Fitzgerald Col2 Ln12-50 -“ In another such case, the method includes preliminary steps of intercepting a request to start and/or resume the target VM, and preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme. In another such case, and in response to at least one of the target VM and an execution platform of the target VM being non-compliant with the VM compliance scheme, the method may include taking remedial action. The remedial action may include, for example: preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme; allowing the target VM to execute with warnings issued to alert an operator console or auditing system of the non-compliancy; issuing an alert with details about why VM execution was prevented, including which policy or policies disqualified the target VM from execution; allowing the target VM to execute and correct non-compliances to bring itself into compliance; allowing the target VM to execute in an isolated environment; scheduling at least one of an agent or process to carryout remedial action; registering the target VM for use in a managed system associated with the VM compliance scheme; adjusting security settings; deleting unauthorized content; obtaining necessary licensing; restricting access permissions, so that the target VM can only access certain content, resources, and areas of the managed system; and/or at least one of adding, updating, and deleting user account information, so as to limit account authority associated with the target VM.”; (Fitzgerald Col34 Ln24-35 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)
Belgodere, Brunel and Fitzgerald are directed to compliance of computing systems and software. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel to enforce compliance, as taught by Fitzgerald, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel with the motivation of preventing non-compliant for any reason (e.g., based on policy), by implementing remedial actions, such as log, stop, suspend, snap, and mark as do-not-commit changes (Fitzgerald Col. 23 Ln 25-35).

Regarding Claim 29, 
Belgodere teaches
A computer program product for managing one or more industrial products, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: program instructions to retrieve, by a computing system,  one or more reference artifacts indicative of one or more reference policies implemented by employees for implementing a strategy defining one or more high-level goals of an entity working on information technology systems associated with the industrial products implemented by employees for implementing a strategy defining one or more high-level goals of an entity working on information technology systems; (Belgodere Par. 20-21-“The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device.”; Par. 64-65- “In the discussion that follows, an example method is illustrated where a translation ontology is layered according to high level business policies that are filtered into verifiable categories including: an IT functional model 105; business services and/or processes 110; business functions 115; and business goals 120. The translation ontology layers 125 translate policy, control, and/or context according to high level business policies. These filtered business functions guide domain-specific activities, functions, roles, and/or scope. Further, verification of regulatory compliance is performed against one or more domains. In some embodiments, changes in business policies, business-specific policies, and/or business-specific metrics are introduced to develop an optimized security configuration. A dynamic enterprise is comprised of hierarchical functional layers where business reference model of ideas and goals starts at the top, followed by business functions, business processes, business services, with the IT functional model and its realization at the bottom. Each layer is comprised of cohorts of domain meta models that represent domain scope, functions, and policies. Policies defined at the top layer to guide business goals, ideas, and functions become increasingly IT implementation specific as they move toward each successive bottom layer.”);
program instructions to create, by a cognitive engine-based modeler of the computing system, a reference model providing a formal representation of the reference policies according to the reference artifacts…; (Belgodere Par. 69-70 – “Processing proceeds to step S214, where certain business processes are annotated with corresponding business functional constraints as generated in step S212. In that way optimized IT functional model 308 is generated. Processing proceeds to step S216, where certain business processes are annotated with security constraints corresponding to specific compliance control. In that way, optimized IT security configuration model 310 is generated. Processing proceeds to step S218, where low level operational policies are generated, based on the annotated business processes. Processing proceeds to step S220, where policies are deploy and evidence is collected during business operations. Discrepancy 312 is generated where the discrepancy is between the optimized IT functional model (308) and the realized IT model (316). Processing proceeds to step S222, where the business impact of the optimized business policies are measured.; Figure 6; Par. 99-“In addition, parameter items 1002, such as business process parameters, IT functional parameters, IT realization parameters, and user behavioral parameters, are used to depict the compliance features/state, in the IT security regulatory compliance domain.”)
program instructions to retrieve, by the cognitive engine- based modeler,  one or more activity artifacts indicative of one or more activities to be performed on the industrial products; (Belgodere Par. 78- “Some embodiments of the present invention are directed to integrating enterprise ontology and enterprise contacts into model-driven compliance automation for negotiating and/or implementing a cost-effective compliance configuration in an iterative manner. Some embodiments of the present invention provide both content analysis of negotiated documents (e.g., contracts, statements of work, documents of understanding) that provides visualization, and assisted analytics to drive domain-specific (e.g., IT security and IT compliance) refinement for more specific parameters of the agreement to match the needs of the party. Further, automatic delivery of a set of policy and provisioning descriptors (structured, machine-readable language) to drive delivery of the service(s) and operation of the customer engagement operate to ensure continuous compliance.”);
wherein the one or more activity artifacts are retrieved from the memory of the computing system, and the one or more activities comprise replacement/acquisition of hardware components, installation/upgrade of software programs and development/maintenance of software applications Belgodere Par. 60-“ Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing;”)
program instructions to create, by the cognitive engine-based modeler, one or more activity models corresponding to a formal representation of the one or more activities… wherein each of the one or more activity models comprise compliance signatures representing one or more technology solutions compliant with the reference policies and comprises non-compliance signatures representing non-compliant technology solutions non-compliant with the one or more reference policies; (Belgodere Par. 69-70 – “Processing proceeds to step S214, where certain business processes are annotated with corresponding business functional constraints as generated in step S212. In that way optimized IT functional model 308 is generated. Processing proceeds to step S216, where certain business processes are annotated with security constraints corresponding to specific compliance control. In that way, optimized IT security configuration model 310 is generated. Processing proceeds to step S218, where low level operational policies are generated, based on the annotated business processes. Processing proceeds to step S220, where policies are deploy and evidence is collected during business operations. Discrepancy 312 is generated where the discrepancy is between the optimized IT functional model (308) and the realized IT model (316). Processing proceeds to step S222, where the business impact of the optimized business policies are measured.); Par. 66 – “Governance, risk, and compliance activities in an enterprise rely on measuring the state of compliance of various business processes, oftentimes using security controls derived from regulatory policies. These security controls may be implemented in variety of ways. Now, in an ever evolving enterprise, business events arising outside IT may affect the consistency, definition, and implementation of the security controls. For example, a merger between a business-process-oriented company and a function-oriented company may lead to non-compliance pertaining to business processes, security, etc. Understanding the security compliance behavior through the lens of regulatory policy and within the containment of business process models and IT-oriented models may not be sufficient.”; Par. 85 – “"If components are determined to be out of policy, the controller invokes the management plan to remediate the non-compliance. All the compliance state computations are also validated by a metadata driven controller function, compliance provenance module 742, also referred to as the compliance provenance function. The controller also provides sophisticated agentless monitoring for compromised virtual machines via forensic analysis module 732 and root cause analysis module 734. Finally, the controller provides functions to formalize knowledge derived from trend analysis, via, for example, big data security analysis module 744, and applies the formalized knowledge to predict compliance drift.”);
program instructions to calculate, by the computing system, one or more alignment indicators are based on a comparison between one or more activity models and the reference model …, wherein the one or more alignment indicators are based on a comparison of each corresponding activity model with the reference model, wherein the alignment indicators are in binary form; (Belgodere Par. 73-“ Some embodiments of the present invention are directed to a "compliance-evaluation-process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.” ; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”; Par. 5-“ According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) establishing a first ontology data structure having a hierarchical description including a business-based meta model, (ii) establishing a second ontology data structure having a hierarchical description including a first external compliance dataset, (iii) determining a set of compliance constraints based on a set of inference rules and the first external compliance dataset, (iv) applying the set of compliance constraints to the first ontology data structure to establish an updated first ontology data structure, and (v) determining a degree of performance based on the updated first ontology data structure. [computer program product = binary form])
program instructions to update, by the cognitive engine-based modeler, a first activity model of the one or more activity models, wherein the first activity model comprises a first technology solution comprising a non-compliant signature, by replacing the first technology solution with a related technology solution comprising a compliant signature; (Belgodere Par. 73 – “Some embodiments of the present invention are directed to a "compliance-evaluation -process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.”; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”; Par. 66 & Par. 85; Par. 107-“ These metadata are analyzed to understand process integrity, process behavior, and accuracy of decisions. Some embodiments of the present invention formalize the learning that arises from these analyses to feed back to CaaS controller 1310. The CaaS controller modifies or controls the process behavior through domain-specific, dynamic policies, or process modification.”;)
program instructions to determine, by the cognitive engine-based modeler, a first alignment indicator of the first activity model is below an alignment threshold; (Belgodere Par. 93 – “FIG. 8 shows compliance-ontology 900, a meta model for compliance validation and evaluation according to an embodiment of the present invention. The compliance ontology includes: ontology 900; regulation 902; compliance acceptance standard 904; regulation-constraint 906; evaluation-criteria 908; deontic-constraint 910; analysis-object 912; analysis-task 914; role 916; investigation personnel 918; law enforcement 920; analysis-item-checking-action 922; checking-result 924; evaluation-task 926; evaluation-result 928; compliance -report 930; instance 931; Title 15 of United States Code 932; data-security-task1 934; data-breach-notification-analysis-task1 936; john doe 938; data-sensitivity-checking-action_940; data-sensitivity-checking-result_942; data-sesitivity-evaluation-Action_944; data-sensitivity-evaluation-result_946; data-breach-notification-analysis -report1 948.”)
Belgodere  teaches generating model data and the feature is expounded upon by the teaching of Brunel:
… in terms of a mathematical model conforming to a predefined formalism defined as Mr = {…, Sci, …}, {…,  Snj, …}, wherein Sci {i=1…N} represents compliance signatures representing one or more technology solutions compliant with the reference policies and Snj {j=1..M} represents non-compliance signatures representing non-compliant technology solutions which do not comply with the one or more reference policies (Brunel Par. 23- “A meta-model description can provide informational guidelines, rules and definitions for a modeling language. For example, a meta model description 101 can provide rules and definitions about how corresponding specified models can be formed to comply with a software architecture, and may further dictate how corresponding implementation code is structured to comply with the specified model and, in some cases, with the meta-model. A specified model may comprise one or more files that specify behavior of software components. Implementation code for these software architecture specifications, or meta-models, can be checked for compliance with at least the corresponding specified models using methodology and systems described in further detail below and suitably adapted for a particular specification.”; Par. 33-34-“ … a details panel 125 that provides information about a particular meta-model or specified model violation (e.g., why a particular code part does not comply with a corresponding model part), ….”;;Par. 36-“ Also, there may be arrows going from the implementation code 104 to the specified model 102 and meta-model description 101. For example, the implementation code 104 may be aware of and comply with code structure rules set forth by the meta-model description 101 to implement instances of components and interfaces in compliance with the specified model 102.”; Par. 37-“ At least some of the code segments may execute mathematical and/or other logic computation.”)
…in terms of a mathematical model conforming to the same formalism of the reference model (Brunel Par. 23 – “A meta-model description can provide informational guidelines, rules and definitions for a modeling language. For example, a meta model description 101 can provide rules and definitions about how corresponding specified models can be formed to comply with a software architecture, and may further dictate how corresponding implementation code is structured to comply with the specified model and, in some cases, with the meta-model. A specified model may comprise one or more files that specify behavior of software components. Implementation code for these software architecture specifications, or meta-models, can be checked for compliance with at least the corresponding specified models using methodology and systems described in further detail below and suitably adapted for a particular specification.”; Par. 37-“ At least some of the code segments may execute mathematical and/or other logic computation.)
Belgodere and Brunel are directed to compliance of technological solutions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere to use mathematical model, as taught by Brunel, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere with the motivation of evaluating compliance of implementation code with a specified model can greatly improve system development and increase safety of system operation. (Brunel Par. Col. 26).
Belgodere in view of Brunel fail to teach the following feature taught by Fitzgerald:
‘… according to a compliance index and a non-compliance index…’ (Fitzgerald Col 34 Ln. 24-10 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)

and based on determining the first alignment signature is below the alignment threshold, blocking execution of the first activity model by denying corresponding authorizations for acquisition of hardware components. (Fitzgerald Col2 Ln12-50 -“ In another such case, the method includes preliminary steps of intercepting a request to start and/or resume the target VM, and preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme. In another such case, and in response to at least one of the target VM and an execution platform of the target VM being non-compliant with the VM compliance scheme, the method may include taking remedial action. The remedial action may include, for example: preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme; allowing the target VM to execute with warnings issued to alert an operator console or auditing system of the non-compliancy; issuing an alert with details about why VM execution was prevented, including which policy or policies disqualified the target VM from execution; allowing the target VM to execute and correct non-compliances to bring itself into compliance; allowing the target VM to execute in an isolated environment; scheduling at least one of an agent or process to carryout remedial action; registering the target VM for use in a managed system associated with the VM compliance scheme; adjusting security settings; deleting unauthorized content; obtaining necessary licensing; restricting access permissions, so that the target VM can only access certain content, resources, and areas of the managed system; and/or at least one of adding, updating, and deleting user account information, so as to limit account authority associated with the target VM.”)
Belgodere, Brunel and Fitzgerald are directed to compliance of computing systems and software. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel to enforce compliance, as taught by Fitzgerald, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel with the motivation of preventing non-compliant for any reason (e.g., based on policy), by implementing remedial actions, such as log, stop, suspend, snap, and mark as do-not-commit changes (Fitzgerald Col. 23 Ln 25-35).

Regarding Claim 37, 
Belgodere teaches
A computer system for managing one or more industrial products,  the computer system comprising:  one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to retrieve, by a computing system, one or more reference artifacts indicative of one or more reference policies implemented by employees for implementing a strategy defining one or more high-level goals of an entity working on information technology systems associated with the industrial products, wherein the one or more reference artifacts are retrieved from a memory of the computing system, and the one or more reference policies comprise publications and communications of the entity; (Belgodere Par. 20-21-“The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device.”; Par. 64-65- “In the discussion that follows, an example method is illustrated where a translation ontology is layered according to high level business policies that are filtered into verifiable categories including: an IT functional model 105; business services and/or processes 110; business functions 115; and business goals 120. The translation ontology layers 125 translate policy, control, and/or context according to high level business policies. These filtered business functions guide domain-specific activities, functions, roles, and/or scope. Further, verification of regulatory compliance is performed against one or more domains. In some embodiments, changes in business policies, business-specific policies, and/or business-specific metrics are introduced to develop an optimized security configuration. A dynamic enterprise is comprised of hierarchical functional layers where business reference model of ideas and goals starts at the top, followed by business functions, business processes, business services, with the IT functional model and its realization at the bottom. Each layer is comprised of cohorts of domain meta models that represent domain scope, functions, and policies. Policies defined at the top layer to guide business goals, ideas, and functions become increasingly IT implementation specific as they move toward each successive bottom layer.”);
program instructions to create by a cognitive engine-based modeler of the computing system a reference model providing a formal representation of the reference policies …; (Belgodere Par. 69-70 – “Processing proceeds to step S214, where certain business processes are annotated with corresponding business functional constraints as generated in step S212. In that way optimized IT functional model 308 is generated. Processing proceeds to step S216, where certain business processes are annotated with security constraints corresponding to specific compliance control. In that way, optimized IT security configuration model 310 is generated. Processing proceeds to step S218, where low level operational policies are generated, based on the annotated business processes. Processing proceeds to step S220, where policies are deploy and evidence is collected during business operations. Discrepancy 312 is generated where the discrepancy is between the optimized IT functional model (308) and the realized IT model (316). Processing proceeds to step S222, where the business impact of the optimized business policies are measured.; Figure 6; Par. 99-“In addition, parameter items 1002, such as business process parameters, IT functional parameters, IT realization parameters, and user behavioral parameters, are used to depict the compliance features/state, in the IT security regulatory compliance domain.”);
program instructions to retrieve, by the cognitive engine-based modeler, one or more activity artifacts indicative of one or more activities to be performed on the industrial products; (Belgodere Par. 78- “Some embodiments of the present invention are directed to integrating enterprise ontology and enterprise contacts into model-driven compliance automation for negotiating and/or implementing a cost-effective compliance configuration in an iterative manner. Some embodiments of the present invention provide both content analysis of negotiated documents (e.g., contracts, statements of work, documents of understanding) that provides visualization, and assisted analytics to drive domain-specific (e.g., IT security and IT compliance) refinement for more specific parameters of the agreement to match the needs of the party. Further, automatic delivery of a set of policy and provisioning descriptors (structured, machine-readable language) to drive delivery of the service(s) and operation of the customer engagement operate to ensure continuous compliance.”);
wherein the one or more activity artifacts are retrieved from the memory of the computing system, and the one or more activities comprise replacement/acquisition of hardware components, installation/upgrade of software programs and development/maintenance of software applications Belgodere Par. 60-“ Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management; virtual classroom education delivery; data analytics processing; transaction processing;”)
program instructions to create, by the cognitive engine-based modeler,  one or more activity models corresponding to a formal representation of the one or more activities… wherein each of the one or more activity models comprise compliance signatures representing one or more technology solutions compliant with the reference policies and comprises non-compliance signatures representing non-compliant technology solutions non-compliant with the one or more reference policies; (Belgodere Par. 69-70 – “Processing proceeds to step S214, where certain business processes are annotated with corresponding business functional constraints as generated in step S212. In that way optimized IT functional model 308 is generated. Processing proceeds to step S216, where certain business processes are annotated with security constraints corresponding to specific compliance control. In that way, optimized IT security configuration model 310 is generated. Processing proceeds to step S218, where low level operational policies are generated, based on the annotated business processes. Processing proceeds to step S220, where policies are deploy and evidence is collected during business operations. Discrepancy 312 is generated where the discrepancy is between the optimized IT functional model (308) and the realized IT model (316). Processing proceeds to step S222, where the business impact of the optimized business policies are measured.); Par. 66 – “Governance, risk, and compliance activities in an enterprise rely on measuring the state of compliance of various business processes, oftentimes using security controls derived from regulatory policies. These security controls may be implemented in variety of ways. Now, in an ever evolving enterprise, business events arising outside IT may affect the consistency, definition, and implementation of the security controls. For example, a merger between a business-process-oriented company and a function-oriented company may lead to non-compliance pertaining to business processes, security, etc. Understanding the security compliance behavior through the lens of regulatory policy and within the containment of business process models and IT-oriented models may not be sufficient.”; Par. 85 – “"If components are determined to be out of policy, the controller invokes the management plan to remediate the non-compliance. All the compliance state computations are also validated by a metadata driven controller function, compliance provenance module 742, also referred to as the compliance provenance function. The controller also provides sophisticated agentless monitoring for compromised virtual machines via forensic analysis module 732 and root cause analysis module 734. Finally, the controller provides functions to formalize knowledge derived from trend analysis, via, for example, big data security analysis module 744, and applies the formalized knowledge to predict compliance drift.”);
program instructions to calculate, by the computing system, one or more alignment indicators are based on a comparison between one or more activity models and the reference model …, wherein the one or more alignment indicators are based on a comparison of each corresponding activity model with the reference model, wherein the alignment indicators are in binary form; (Belgodere Par. 73-“ Some embodiments of the present invention are directed to a "compliance-evaluation-process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.” ; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”; Par. 5-“ According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) establishing a first ontology data structure having a hierarchical description including a business-based meta model, (ii) establishing a second ontology data structure having a hierarchical description including a first external compliance dataset, (iii) determining a set of compliance constraints based on a set of inference rules and the first external compliance dataset, (iv) applying the set of compliance constraints to the first ontology data structure to establish an updated first ontology data structure, and (v) determining a degree of performance based on the updated first ontology data structure. [computer program product = binary form])
program instructions to update, by the cognitive engine-based modeler,  a first activity model of the one or more activity models, wherein the first activity model comprises a first technology solution comprising a non-compliant signature, by replacing the first technology solution with a related technology solution comprising a compliant signature; (Belgodere Par. 73 – “Some embodiments of the present invention are directed to a "compliance-evaluation -process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.”; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”; Par. 66 & Par. 85; Par. 107-“ These metadata are analyzed to understand process integrity, process behavior, and accuracy of decisions. Some embodiments of the present invention formalize the learning that arises from these analyses to feed back to CaaS controller 1310. The CaaS controller modifies or controls the process behavior through domain-specific, dynamic policies, or process modification.”)
program instructions to determine, by the cognitive engine-based modeler, a first alignment indicator of the first activity model is below an alignment threshold (Belgodere Par. 93 – “FIG. 8 shows compliance-ontology 900, a meta model for compliance validation and evaluation according to an embodiment of the present invention. The compliance ontology includes: ontology 900; regulation 902; compliance acceptance standard 904; regulation-constraint 906; evaluation-criteria 908; deontic-constraint 910; analysis-object 912; analysis-task 914; role 916; investigation personnel 918; law enforcement 920; analysis-item-checking-action 922; checking-result 924; evaluation-task 926; evaluation-result 928; compliance -report 930; instance 931; Title 15 of United States Code 932; data-security-task1 934; data-breach-notification-analysis-task1 936; john doe 938; data-sensitivity-checking-action_940; data-sensitivity-checking-result_942; data-sesitivity-evaluation-Action_944; data-sensitivity-evaluation-result_946; data-breach-notification-analysis -report1 948.”)
Belgodere  teaches generating model data and the feature is expounded upon by the teaching of Brunel:
… in terms of a mathematical model conforming to a predefined formalism defined as Mr = {…, Sci, …}, {…,  Snj, …}, wherein Sci {i=1…N} represents compliance signatures representing one or more technology solutions compliant with the reference policies and Snj {j=1..M} represents non-compliance signatures representing non-compliant technology solutions which do not comply with the one or more reference policies (Brunel Par. 23- “A meta-model description can provide informational guidelines, rules and definitions for a modeling language. For example, a meta model description 101 can provide rules and definitions about how corresponding specified models can be formed to comply with a software architecture, and may further dictate how corresponding implementation code is structured to comply with the specified model and, in some cases, with the meta-model. A specified model may comprise one or more files that specify behavior of software components. Implementation code for these software architecture specifications, or meta-models, can be checked for compliance with at least the corresponding specified models using methodology and systems described in further detail below and suitably adapted for a particular specification.”; Par. 33-34-“ … a details panel 125 that provides information about a particular meta-model or specified model violation (e.g., why a particular code part does not comply with a corresponding model part), ….”;;Par. 36-“ Also, there may be arrows going from the implementation code 104 to the specified model 102 and meta-model description 101. For example, the implementation code 104 may be aware of and comply with code structure rules set forth by the meta-model description 101 to implement instances of components and interfaces in compliance with the specified model 102.”; Par. 37-“ At least some of the code segments may execute mathematical and/or other logic computation.”)
…in terms of a mathematical model conforming to the same formalism of the reference model (Brunel Par. 23 – “A meta-model description can provide informational guidelines, rules and definitions for a modeling language. For example, a meta model description 101 can provide rules and definitions about how corresponding specified models can be formed to comply with a software architecture, and may further dictate how corresponding implementation code is structured to comply with the specified model and, in some cases, with the meta-model. A specified model may comprise one or more files that specify behavior of software components. Implementation code for these software architecture specifications, or meta-models, can be checked for compliance with at least the corresponding specified models using methodology and systems described in further detail below and suitably adapted for a particular specification.”; Par. 37-“ At least some of the code segments may execute mathematical and/or other logic computation.)
Belgodere and Brunel are directed to compliance of technological solutions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere to use mathematical model, as taught by Brunel, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere with the motivation of evaluating compliance of implementation code with a specified model can greatly improve system development and increase safety of system operation. (Brunel Par. Col. 26).
Belgodere in view of Brunel fail to teach the following feature taught by Fitzgerald:
‘… according to a compliance index and a non-compliance index…’ (Fitzgerald Col 34 Ln. 24-10 – “The process 800 includes getting 801 content metadata of the target VM. For example, the VM content metadata can be extracted in real-time. Alternatively, the VM content metadata can be pre-extracted metadata that is stored and accessible to the process 800. The content metadata may include, for example, both physical (e.g., file system, registry, index, etc.) and logical (e.g., installed applications, started services) components.”)

and based on determining the first alignment signature is below the alignment threshold, blocking execution of the first activity model by denying corresponding authorizations for acquisition of hardware components. (Fitzgerald Col2 Ln12-50 -“ In another such case, the method includes preliminary steps of intercepting a request to start and/or resume the target VM, and preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme. In another such case, and in response to at least one of the target VM and an execution platform of the target VM being non-compliant with the VM compliance scheme, the method may include taking remedial action. The remedial action may include, for example: preventing the target VM from executing until the target VM is determined to be compliant with the VM compliance scheme; allowing the target VM to execute with warnings issued to alert an operator console or auditing system of the non-compliancy; issuing an alert with details about why VM execution was prevented, including which policy or policies disqualified the target VM from execution; allowing the target VM to execute and correct non-compliances to bring itself into compliance; allowing the target VM to execute in an isolated environment; scheduling at least one of an agent or process to carryout remedial action; registering the target VM for use in a managed system associated with the VM compliance scheme; adjusting security settings; deleting unauthorized content; obtaining necessary licensing; restricting access permissions, so that the target VM can only access certain content, resources, and areas of the managed system; and/or at least one of adding, updating, and deleting user account information, so as to limit account authority associated with the target VM.”)
Belgodere, Brunel and Fitzgerald are directed to compliance of computing systems and software. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel to enforce compliance, as taught by Fitzgerald, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel with the motivation of preventing non-compliant for any reason (e.g., based on policy), by implementing remedial actions, such as log, stop, suspend, snap, and mark as do-not-commit changes (Fitzgerald Col. 23 Ln 25-35).



Claims 25-28, and 33-36are rejected under 35 U.S.C. 103 as being unpatentable over Belgodere et al., US Publication No US 20160080422A1 [hereinafter Belgodere] in view of Brunel, US Publication No US 20190163446 [hereinafter Brunel] in further view of Fitzgerald et al., US Patent No US US8949825 B1 [hereinafter Fitzgerald], and in further view of Rossman et al., US Patent No US US9967285B1 [hereinafter Rossman]

Regarding Claim 25 and Claim 33, Belgodere in view of Brunel in further view of Fitzgerald teach the method according to claim 24… and the computer product according to claim 32…
Belgodere teaches:
further comprising: correcting by the computing system the activity models for each of the elements … (Belgodere Par. 110 – “Some embodiments of the present invention are directed to a comprehensive model driven automation framework to identify, correct, and optimize gaps in an IT functional model, IT realized model and/or IT security configuration model based on enterprise ontology and constraints input from contracts, etc. Similarly, the framework is capable of identifying, correcting, and optimizing gaps in an enterprise ontology, as well as in contracts based on an IT functional model, IT realized model, and/or IT security configuration model.”)
Belgodere in view of Brunel in further view of Fitzgerald teach providing confidence and the feature is expounded upon by the teaching in Rossman:
further comprising: correcting by the computing system the activity models for each of the elements ‘having the corresponding confidence factor not reaching a confidence threshold.’ (Rossman Col 11 Ln. 27-37 – “The machine learning module 350 in association with the confidence level module 352 may use a statistical regression model to assist in creating a machine learning model to develop the confidence level. The confidence level for the regulatory compliance evidence may be developed according to historical data relating to previously provided regulatory compliance evidence. A response may be provided by the regulatory compliance evidence module 356 indicating the regulatory confidence level with the compliance evidence having a digital signature provided by the virtual computing service provider.”; Col 18 Ln. 9-18 – “That is, an authenticated continuous monitoring operation is executing at a predefined rate and/or a time period frequency to monitor a cycle of one or more series of requests to responses. For example, the authenticated continuous monitoring operation may include being notified of any changes to any regulatory compliance evidence, the request, and/or the response since a most recent request on items queried (e.g. 5 days ago you asked about our compliance with rule 101, password management, we have new evidence to present to you. See attached/below/updated response) or a time series of queries showing continuity of evidence (or positive/negative deviation) over time.”)
Belgodere, Brunel and Fitzgerald are directed to compliance processing and Rossman improves upon compliance analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel in further view of Fitzgerald to utilize confidence factors, as taught by Rossman, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel in further view of Fitzgerald with the motivation of supplying regulatory compliance evidence (Rossman Abstract).
Regarding Claim 26 and Claim 34, Belgodere in view of Brunel in further view Fitzgerald teach the method according to claim 24… and the computer product according to claim 30…
Belgodere teaches
further comprising: creating by the cognitive engine based modeler the reference model comprising…to provide the formal representation of the one or more activities,  (Belgodere Par. 66 – “Governance, risk, and compliance activities in an enterprise rely on measuring the state of compliance of various business processes, oftentimes using security controls derived from regulatory policies. These security controls may be implemented in variety of ways. Now, in an ever evolving enterprise, business events arising outside IT may affect the consistency, definition, and implementation of the security controls. For example, a merger between a business-process-oriented company and a function-oriented company may lead to non-compliance pertaining to business processes, security, etc. Understanding the security compliance behavior through the lens of regulatory policy and within the containment of business process models and IT-oriented models may not be sufficient.”; Par. 85 – “"If components are determined to be out of policy, the controller invokes the management plan to remediate the non-compliance. All the compliance state computations are also validated by a metadata driven controller function, compliance provenance module 742, also referred to as the compliance provenance function. The controller also provides sophisticated agentless monitoring for compromised virtual machines via forensic analysis module 732 and root cause analysis module 734. Finally, the controller provides functions to formalize knowledge derived from trend analysis, via, for example, big data security analysis module 744, and applies the formalized knowledge to predict compliance drift.”)
Belgodere in view of Brunel in further view of Fitzgerald teach weighted compliance scoring in (Belgodere Par. 109) and  the following feature taught by Rossman:
…corresponding relevance weights for the elements thereof, each of the relevance weights measuring a relevance of the corresponding element… ( Rossman Col 2 Ln 57-67 & Col 3 Ln 1-25- “A response, having both the regulatory compliance evidence associated with the request (e.g., references to documents or access to stored documents) and the regulatory confidence level (e.g., a numerical value for the confidence of the third party or other audit evaluations) may be provided with a digital signature provided by the virtual computing service provider and/or third party auditor or evaluator. In another example, the response may be authenticated by encrypting a portion of data associated with the response for providing the digital signature.  A confidence level for the regulatory compliance evidence may be developed according to historical data relating to previously provided regulatory compliance evidence. As part of developing the confidence level, user feedback may be received relating to the response indicating an accuracy level or satisfaction level that indicates how accurate the response matches the request. The user feedback relating to the response or specific regulatory compliance evidence (e.g., evidence documents) may be received and recorded after sending the response to the user. For example, the user feedback may be a satisfaction rating or “accuracy level rating” having a predefined range, such as between 0 and 10, which the user may select. Also, a predefined threshold may be set and those values above and/or below the threshold may indicate the provided regulatory compliance evidence relates and/or does not relate to the request.”)
‘calculating by the cognitive engine based modeler, the compliance indexes each according to the elements of the corresponding activity signature matching the elements of the compliance signatures weighted according to the corresponding relevance weights (Rossman Col 11 Ln. 27-37 – “The machine learning module 350 in association with the confidence level module 352 may use a statistical regression model to assist in creating a machine learning model to develop the confidence level. The confidence level for the regulatory compliance evidence may be developed according to historical data relating to previously provided regulatory compliance evidence. A response may be provided by the regulatory compliance evidence module 356 indicating the regulatory confidence level with the compliance evidence having a digital signature provided by the virtual computing service provider.; Col 2 Ln 57-67 & Col 3 Ln 1-25”)
‘and calculating by the cognitive engine-based modeler, the non-compliance indexes each according to the elements of the corresponding activity signature matching the elements of the non-compliance signatures weighted according to the corresponding relevance weights (Rossman Col 18 Ln. 9-18 – “That is, an authenticated continuous monitoring operation is executing at a predefined rate and/or a time period frequency to monitor a cycle of one or more series of requests to responses. For example, the authenticated continuous monitoring operation may include being notified of any changes to any regulatory compliance evidence, the request, and/or the response since a most recent request on items queried (e.g. 5 days ago you asked about our compliance with rule 101, password management, we have new evidence to present to you. See attached/below/updated response) or a time series of queries showing continuity of evidence (or positive/negative deviation) over time.”; Col 2 Ln 57-67 & Col 3 Ln 1-25)
Belgodere, Brunel and Fitzgerald are directed to compliance processing and Rossman improves upon compliance analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel in further view of Fitzgerald to utilize confidence factors, as taught by Rossman, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel in further view of Fitzgerald with the motivation of supplying regulatory compliance evidence (Rossman Abstract).
Regarding Claim 27 and Claim 35, Belgodere in view of Brunel in further view of Fitzgerald teach the method according to claim 21… and the computer product according to claim 29…
Belgodere teaches
further comprising: setting by the cognitive engine based modeler, each of the one or more alignment indicators… (Belgodere Par. 73-“ Some embodiments of the present invention are directed to a "compliance-evaluation-process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.” ; Par. 81 – “The policies are deployed and evidences are collected during operation (632). The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634). If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2). According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636). Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement.”)
Belgodere in view of Brunel in further view of Fitzgerald fail to teach the following feature taught by Rossman:
… to an enabling value for enabling execution of the corresponding activity or to a preventing value for preventing execution of the corresponding activity according to a comparison of the alignment indicator with the alignment threshold wherein the enabling value indicates that execution of the corresponding activity is aligned with the reference policies, and the preventing value indicates that execution of the corresponding activity is not aligned with the reference policies. (Rossman Col 3 Ln 22-37 –“ a predefined threshold may be set and those values above and/or below the threshold may indicate the provided regulatory compliance evidence relates and/or does not relate to the request. The satisfaction rating or "accuracy level rating" may be used to identify how accurate the response with the provided regulatory compliance evidence relates to the request. For example, a lower value, such as user feedback having an accuracy level rating of "2" may indicate the provided regulatory compliance evidence fails to match the user's request. Alternatively, a higher value, such as 9, may indicate that the provided regulatory compliance evidence matches the user's request. The accuracy level may be used to develop the confidence level indicating the provided regulatory compliance evidence matches the query, questions, key words, subject matter, or other identified query associated with the request.”; Col 4 Ln 4-20 –“ The machine learning model may also use the accuracy level rating (i.e., the "accuracy level") and other user feedback that may be provided over time. The machine learning model may also be used to develop the confidence level. For example, the statistical analysis probability may be used to indicate whether the key words, subject matter, phrases, and/or questions in the request are accurately mapped to a control list that is mapped to the regulatory compliance evidence (e.g., source documentation). For example, the statistical analysis probability may be within a predefined percentage range, such as between zero (0) and one hundred (100). Thus, any percentage above and/or greater than a predefined threshold statistical analysis probability (e.g., 50%) may be deemed more accurate than any percentage below or less than the predefined threshold statistical analysis probability. In addition, as the training data for the machine learning model is updated over time, the accuracy of the model may increase.”).
Belgodere, Brunel and Fitzgerald are directed to compliance processing and Rossman improves upon compliance analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel in further view of Fitzgerald to utilize confidence factors, as taught by Rossman, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel in further view of Fitzgerald with the motivation of supplying regulatory compliance evidence (Rossman Abstract).
Regarding Claim 28 and Claim 36, Belgodere in view of Brunel in further view of Fitzgerald in further view of Rossman teach the method according to claim 27… and the computer product according to claim 35…
Belgodere teaches,
further comprising: updating, by the cognitive engine based modeler, a first activity of the one or more activities by replacing the first activity with a related activity comprising an alignment indicator… (Belgodere Par. 73 – “Some embodiments of the present invention are directed to a “compliance-evaluation-process ontology” that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine.”; Par. 113-“system inputs for receiving from external sources one or more of the following updates: (a) dynamic compliance regulation rules, (b) dynamic analysis objects, (c) dynamic instance of analysis tasks, (d) dynamic instances of evaluation rule based tasks, and (e) the dynamic instances of business roles.”; Par. 64-“In the discussion that follows, an example method is illustrated where a translation ontology is layered according to high level business policies that are filtered into verifiable categories including: an IT functional model 105; business services and/or processes 110; business functions 115; and business goals 120. The translation ontology layers 125 translate policy, control, and/or context according to high level business policies. These filtered business functions guide domain-specific activities, functions, roles, and/or scope. Further, verification of regulatory compliance is performed against one or more domains. In some embodiments, changes in business policies, business-specific policies, and/or business-specific metrics are introduced to develop an optimized security configuration.”).
Belgodere in view of Brunel in further view of Fitzgerald fail to teach the following feature taught by Rossman:
… equal to the enabling value, wherein the alignment indicator for the first activity is equal to the preventing value; (Rossman Col 3 Ln 22-37 –“ a predefined threshold may be set and those values above and/or below the threshold may indicate the provided regulatory compliance evidence relates and/or does not relate to the request. The satisfaction rating or "accuracy level rating" may be used to identify how accurate the response with the provided regulatory compliance evidence relates to the request. For example, a lower value, such as user feedback having an accuracy level rating of "2" [preventing value] may indicate the provided regulatory compliance evidence fails to match the user's request. Alternatively, a higher value, such as 9, [enabling value] may indicate that the provided regulatory compliance evidence matches the user's request. The accuracy level may be used to develop the confidence level indicating the provided regulatory compliance evidence matches the query, questions, key words, subject matter, or other identified query associated with the request.”; Col 4 Ln 4-20 –“The machine learning model may also use the accuracy level rating (i.e., the "accuracy level") and other user feedback that may be provided over time. The machine learning model may also be used to develop the confidence level. For example, the statistical analysis probability may be used to indicate whether the key words, subject matter, phrases, and/or questions in the request are accurately mapped to a control list that is mapped to the regulatory compliance evidence (e.g., source documentation). For example, the statistical analysis probability may be within a predefined percentage range, such as between zero (0) and one hundred (100). Thus, any percentage above and/or greater than a predefined threshold statistical analysis probability (e.g., 50%) may be deemed more accurate than any percentage below or less than the predefined threshold statistical analysis probability. In addition, as the training data for the machine learning model is updated over time, the accuracy of the model may increase.”).
Belgodere, Brunel and Fitzgerald are directed to compliance processing and Rossman improves upon compliance analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belgodere in view of Brunel in further view of Fitzgerald to utilize confidence factors, as taught by Rossman, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Belgodere in view of Brunel in further view of Fitzgerald with the motivation of supplying regulatory compliance evidence (Rossman Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NonPatent Literature Rodriguez et al., SOA-Enabled Compliance Management *Instrumenting, Assessing and Analyzing Service-Based Business Processes, December 2013 (Year: 2013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624